Exhibit 10.1

PROLOGIS, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

PROLOGIS, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

PURPOSE

Prologis, Inc., a Maryland corporation (the “Company”), has established the
Prologis Nonqualified Deferred Compensation Plan (the “Plan”) effective as of
January 1, 2012 for the benefit of Non-Employee Directors and a select group of
management and highly compensated employees, including Officers, who contribute
materially to the continued growth, development and future business success of
the Company and its affiliates.

The Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.

The Plan shall consist of two plans, one for the benefit of a select group of
management and highly compensated employees of the Employers as described in
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, including Officers, and one
for the benefit of Non-Employee Directors. To the extent required by law, the
terms of the Plan applicable to Non-Employee Directors shall also constitute a
separate written plan document with its terms set forth in the applicable
portions of the Plan. Any provision of the Plan which provides for the
distribution of shares of Stock shall be considered part of the Equity Plan
under which the deferred award was made.

The Plan shall be interpreted, construed, administered and operated in good
faith in a manner that satisfies the requirements of Section 409A of the Code
and applicable guidance issued thereunder. Nothing in the Plan shall be
construed as an entitlement to or guarantee of any particular tax treatment to a
Participant.

Notwithstanding any provision of the Plan or any Participant’s election to the
contrary, the Company and the Administrator shall have the right, at any time,
and from time to time, to take any action deemed necessary or appropriate to
avoid or cure any impairment of the status of the Company or any of its
Affiliates as a real estate investment trust under applicable tax rules.

ARTICLE 1.

DEFINITIONS

As used within this document, the following words and phrases have the meanings
described in this Article 1 unless a different meaning is required by the
context. Some of the words and phrases used in the Plan are not defined in this
Article 1, but for convenience, are defined as they are introduced into the
text. Words in the masculine gender shall be deemed to include the feminine
gender. Any headings used are included for ease of reference only and are not to
be construed so as to alter any of the terms of the Plan.

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of the Participant’s (a) Deferral
Account balance, (b) Employer Contribution Account balance, (c) Stock Unit
Account balance, and (d) Directors’ Equity Account balance, and any subaccounts
established thereunder. The Account Balance shall be a bookkeeping entry only
and shall be used solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to the Plan.



--------------------------------------------------------------------------------

1.2 “Accounts” of a Participant shall mean, as the context indicates, either or
all of his or her Deferral Account, Employer Contribution Account, Stock Unit
Account, and Directors’ Equity Account, and any subaccounts established by the
Administrator thereunder.

1.3 “Administrator” shall mean the Committee described in Article 8 to
administer the Plan, or such other person or persons to whom the Committee has
delegated its duties pursuant to Article 8.

1.4 “Affiliate” shall mean any corporation or trade or business during any
period which it is, along with the Company, a member of a controlled group of
trades or businesses, as described in Sections 414(b) and 414(c), respectively,
of the Code.

1.5 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary, Bonus, and Directors’ Fees that a Participant elects to have, and
is, deferred in accordance with Article 3, for any one Plan Year. In the event
of a Participant’s Termination of Employment prior to the end of a Plan Year,
such year’s Annual Deferral Amount shall be the actual amount deferred prior to
such event. Directors’ Fees that are converted to Stock Units and are considered
a Directors’ Equity Award under Section 1.19(b) shall not be considered part of
the Annual Deferral Amount.

1.6 “Annual Employer Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.3(b).

1.7 “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options
or other equity-based compensation (including dividend equivalent units or
dividends on restricted stock) or payments in connection with the sale, exchange
or disposition of equity awards or equity-based awards, moving and relocation
expenses, payments of accrued vacation or paid time off on termination of
employment, incentive payments, tax equalization payments or other amounts
attributable to tax-equalization packages, non-monetary awards, directors fees
and other fees, automobile and other allowances paid to a Participant for
employment services rendered (whether or not such allowances are included in the
Employee’s gross income). Base Annual Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer or
any Affiliate and shall be calculated to include amounts not otherwise included
in the Participant’s gross income under Sections 125, 132(f), 402(e)(3), 402(h),
or 403(b) of the Code pursuant to plans established by any Employer or any
Affiliate; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

1.8 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 6, that are entitled to receive
benefits under the Plan upon

 

2



--------------------------------------------------------------------------------

the death of a Participant. If a Participant fails to designate a Beneficiary or
if all designated Beneficiaries predecease the Participant or die prior to
complete distribution of the Participant’s benefits, then the Participant’s
designated Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

1.9 “Beneficiary Designation Form” shall mean the form established from time to
time by the Administrator that a Participant completes and returns to the
Administrator to designate one or more Beneficiaries. Notwithstanding the
foregoing, if, as of the Effective Date, a Participant had in effect a
beneficiary designation form under a Prior Plan and if the Participant does not
complete and return a Beneficiary Designation Form to the Administrator prior to
the Effective Date, the beneficiary designation form under the Prior Plan will
be considered to be a Beneficiary Designation Form under the Plan.

1.10 “Board” shall mean the board of directors of the Company.

1.11 “Bonus” shall mean any compensation, in addition to Base Annual Salary,
relating to services performed during any calendar year, whether or not paid in
such calendar year or included on the Federal Income Tax Form W-2 for such
calendar year, payable to a Participant as an Employee under any Employer’s
bonus and cash incentive plans, excluding any award that constitutes a Stock
Award.

1.12 “Change in Control” shall mean any transaction that constitutes a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A of the Code and applicable guidance issued thereunder. For purposes
of applying the foregoing requirements, the default provisions of Section 409A
and applicable guidance shall apply; provided, however, that for purposes of
determining (a) whether a change in effective control of a corporation has
occurred based on the acquisition of stock ownership, the percentage threshold
that shall be applied shall be “50 percent or more” (rather than “30 percent or
more”), and (b) whether a change in the ownership of a substantial portion of a
corporation’s assets has occurred, based on an acquisition of threshold of
assets having a total gross fair market value equal to or more than 50 percent
of the total gross fair market value of all of the assets of the corporation
(rather than 40 percent thereof).

1.13 “Change in Control Benefit” shall mean the benefit set forth in
Section 4.2.

1.14 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.15 “Committee” shall mean the Compensation Committee of the Board.

1.16 “Company” shall mean Prologis, Inc., a Maryland corporation, and any
successor to all or substantially all of the Company’s assets or business.

1.17 “Deferral Account” shall mean (a) the sum of all of a Participant’s Annual
Deferral Amounts, plus (b) amounts credited in accordance with all the
applicable crediting

 

3



--------------------------------------------------------------------------------

provisions of the Plan that relate to the Participant’s Deferral Account, less
(c) all distributions made to the Participant or his or her Beneficiary pursuant
to the Plan that relate to his or her Deferral Account.

1.18 “Director” shall mean any member of the Board and who is paid through a
U.S. payroll.

1.19 “Directors’ Equity Award” shall mean (a) the annual equity or equity-based
award made by the Company under the Equity Plan as compensation for serving on
the Board and/or (b) Stock Units granted under the Equity Plan pursuant to a
Participant’s election to convert his or her Directors’ Fees into Stock Units
pursuant to the Participant’s Election Form.

1.20 “Directors’ Fees” shall mean the annual cash fees paid by the Company,
including cash retainer fees and cash meetings fees, as compensation for serving
on the Board.

1.21 “Directors’ Equity Account” shall mean (a) the sum of all of a
Participant’s Directors’ Equity Awards deferred under the Plan in accordance
with section 3.1 of the Plan, plus (b) amounts credited/debited in accordance
with all the applicable crediting/debiting provisions of the Plan that relate to
the Participant’s Directors’ Equity Account, less (c) all distributions made to
the Participant or his or her Beneficiary pursuant to the Plan that relate to
the Participant’s Directors’ Equity Account. The Directors’ Equity Account
balance shall be denominated in Stock Units.

1.22 “Effective Date” means January 1, 2012.

1.23 “Election Form” shall mean the form established from time to time by the
Administrator that a Participant completes and returns to the Administrator in
accordance with rules established by the Administrator, and that is accepted by
the Administrator, to make a deferral election under the Plan.

1.24 “Employee” shall mean a person who is an employee of any Employer and who
is paid on a U.S. payroll.

1.25 “Employer(s)” shall mean the Company and of its Affiliates (now in
existence or hereafter formed or acquired) that have been selected by the
Administrator to participate in the Plan and have adopted the Plan as an
“Employer”.

1.26 “Employer Contribution Account” shall mean (a) the sum of all of a
Participant’s Annual Employer Contribution Amounts, plus (b) amounts credited in
accordance with all the applicable crediting provisions of the Plan that relate
to the Participant’s Employer Contribution Account, less (c) all distributions
made to the Participant or his or her Beneficiary pursuant to the Plan that
relate to the Participant’s Employer Contribution Account.

1.27 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

4



--------------------------------------------------------------------------------

1.28 “Equity Plan” shall mean any incentive compensation plan which is
maintained by the Company or any of its Affiliates and which provides for grants
of equity or equity-based compensation, including restricted stock, restricted
stock units and deferred stock units.

1.29 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.30 “Fair Market Value” of a share of Stock as of a given date shall be (a) the
closing price of a share of Stock on the principal exchange on which shares of
Stock are then trading, if any (or as reported on any composite index which
includes such principal exchange), on such date, or if shares were not traded on
such date, then on the next following date on which a trade occurred, or (b) if
Stock is not publicly traded on an exchange, the Fair Market Value of a share of
Stock as established by the Committee acting in good faith.

1.31 “Measurement Fund” shall mean the investment fund or funds selected by the
Administrator from time to time.

1.32 “Non-Employee Director” shall mean a Director who is not an employee of any
Employer or any Affiliate.

1.33 “Officer” shall mean a person who is an officer of the Company or an
Affiliate and an Employee, as determined by the Administrator in its sole
discretion.

1.34 “Participant” shall mean (a) an Officer or Non-Employee Director who is
subject to United States income tax or (b) any Employee designated to
participate in the Plan by the Administrator and who is subject to United States
income tax and who, in either case (A) elects to participate in the Plan,
(B) completes an Election Form that is accepted by the Administrator, and
(C) commences participation in the Plan. A “Participant” shall also include any
person described in Section 1.34(a) or (b) above for whom a contribution is
credited to his or her Employer Contribution Account pursuant to Article 3. A
spouse or former spouse of a Participant shall not be treated as a Participant
in the Plan or have an account balance under the Plan, even if he or she has an
interest in the Participant’s benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce or any
other reason.

1.35 “Performance-Based Compensation” means any compensation that is considered
performance-based compensation for purposes of Section 409A of the Code.

1.36 “Plan” shall mean the Prologis, Inc. Nonqualified Deferred Compensation
Plan, which shall be evidenced by this instrument, as amended from time to time.

1.37 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

1.38 “Prior Plan” means any nonqualified deferred compensation plan (within the
meaning of Section 409A of the Code, whether or not such plan is subject to
Section 409A of the Code) maintained by the Company or any of its Affiliates
immediately prior to the Effective Date.

 

5



--------------------------------------------------------------------------------

1.39 “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as
such Rule may be amended from time to time.

1.40 “Securities Act” shall mean the Securities Act of 1933, as amended.

1.41 “Stock” shall mean Prologis, Inc. common stock, $.01 par value.

1.42 “Stock Amount” shall mean, with respect to grant of a Stock Award, the
value of such award converted into Stock Units in accordance with Section 3.1(b)
of the Plan.

1.43 “Stock Award” shall mean an award which has or will be made to a
Participant under an Equity Plan that is Stock or that is based on Stock, such
as restricted stock, stock units, restricted stock units or other similar
awards, other than a Directors’ Equity Award. A Stock Award for purposes of the
Plan shall not include stock options. The Administrator may determine that only
certain Stock Awards are eligible to be deferred under the Plan.

1.44 “Stock Unit” shall mean a notational unit representing the right to receive
a share of Stock in the future. As of any date, a Stock Unit shall have a value
equal to the Fair Market Value of a share of Stock.

1.45 “Stock Unit Account” shall mean (a) the sum of the Participant’s Stock
Amounts deferred under the Plan in accordance with Section 3.1 of the Plan, plus
(b) amounts credited/debited in accordance with all the applicable
crediting/debiting provisions of the Plan that relate to the Participant’s Stock
Unit Account, less (c) all distributions made to the Participant or his or her
Beneficiary pursuant to the Plan that relate to the Participant’s Stock Unit
Account. The Stock Unit Account balance shall be denominated in Stock Units.

1.46 “Termination of Employment” shall mean the severing of the Participant’s
employment with the Company and all Affiliates, or service as a Director,
voluntarily or involuntarily for any reason (including death or disability), as
determined by the Administrator which, in either case, constitutes a “separation
from service” and “termination of employment” within the meaning of Section 409A
of the Code without application of any alternative levels of reductions of bona
fide services permitted thereunder.

1.47 “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from (a) illness or accident of the Participant or his or
her dependent (as defined in Section 152 of the Code without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B) thereof), spouse or Beneficiary, (b) a
loss of the Participant’s property due to casualty, or (c) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Administrator, and, in any event, which constitutes an “unforeseeable
emergency” within the meaning of Section 409A of the Code. For the avoidance of
doubt, an Unforeseeable Emergency shall not include, among other things, sending
a child to college or purchasing a home.

1.48 “Vesting Date” shall mean, with respect to a Stock Award or Directors’
Equity Award deferred hereunder, each date on which any tranche of the Stock
Award or Directors’ Equity Award, as applicable, vests under the terms of the
Equity Plan and/or award agreement pursuant to which it was issued, determined
at the time of the grant but for the election to defer

 

6



--------------------------------------------------------------------------------

such Stock Award or Directors’ Equity Award, as applicable, under the Plan. For
example, if a Stock Award vests in three installments, the Vesting Date is the
date on which each installment of the award vests is a Vesting Date. For the
avoidance of doubt, the Vesting Date for a Director’s Equity Award which is
described in Section 1.19(b) (relating to the conversion of Directors’ Fees into
Stock Units) shall be the date on which the Stock Units are granted.

ARTICLE 2.

PARTICIPATION

2.1 Eligibility for Participation. Participation in the Plan shall be limited to
(a) Non-Employee Directors and (b) a select group of management and highly
compensated Employees, including Officers. Non-Employee Directors and Officers
shall be automatically eligible to participate in the Plan subject to the terms
and conditions hereof. The Company’s Chief Human Resources Officer shall select
from the group described Section 2.1(b), in his or her sole discretion,
additional Employees to participate in the Plan; provided, however, that with
respect to an Employee who is not an Officer but who is subject to Section 16 of
the Exchange Act, only the Committee (and no delegate thereof) may designate
such Employee as a Participant in the Plan.

2.2 Enrollment Requirements. As a condition to participation with respect to
Annual Deferral Amounts, Stock Awards or Directors’ Equity Awards, each Officer,
selected Employee or Non-Employee Director shall complete, execute and return to
the Administrator an Election Form which is accepted by the Administrator. In
addition, the Administrator shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary or
appropriate. No election form shall be required, but may be permitted for
purposes of Section 4 of the Plan, with respect to any Directors’ Equity Award
that is deemed deferred under the Plan in accordance with Section 3.1.

2.3 Commencement of Participation. Provided an Officer, Non- Employee Director
or Employee selected to participate in the Plan has met all enrollment
requirements set forth in the Plan and required by the Administrator, including
returning all required documents to the Administrator within the specified time
periods, that Employee, Officer or Non-Employee Director shall commence
participation in the Plan on the day on which his or her Election Form first
becomes effective in accordance with the terms of the Plan or, if applicable,
the date on which a contribution is first credited to his or her Employer
Contribution Account in accordance with the terms of the Plan.

ARTICLE 3.

DEFERRALS AND ACCOUNTS

3.1 Election to Defer; Effect of Election Form. Subject to the terms and
conditions set forth herein and such terms and conditions as the Administrator
may determine, eligible Participants may elect to defer Base Annual Salary,
Bonus, Directors’ Fees, Directors’ Equity Awards and Stock Awards by timely
completing and delivering to the Administrator an Election Form that is accepted
by the Administrator. To the extent that a Directors’ Equity Award described in
Section 1.19(a) provides, by its terms, for a deferral of payment or settlement
past

 

7



--------------------------------------------------------------------------------

the vesting date and except as otherwise provided in the award, the Non-Employee
Director shall be deemed to have elected to defer under the Plan that portion of
the Directors’ Equity Award that is deferred pursuant to the terms of the award.
Subject to the terms and conditions herein, after a Plan Year commences, such
deferral election shall be irrevocable and shall continue for the entire Plan
Year unless modified in accordance with the terms and conditions of the Plan and
rules established by the Administrator. Notwithstanding any other provision of
the Plan, compensation eligible to be deferred under the Plan will only be
deferred under a Participant’s Election Form to the extent a Participant elects
to defer compensation paid from the U.S. payroll of the Company or another
Employer.

(a) Base Annual Salary, Bonus and/or Directors’ Fees. Subject to any terms and
conditions imposed by the Administrator, an election with respect to deferrals
of Base Annual Salary, Bonus and/or Directors’ Fees attributable to services
performed in any Plan Year shall be effective only if the Election Form is
completed by the Participant, timely delivered to the Administrator no later
than December 31 of the year immediately preceding the Plan Year (or such
earlier date determined and set by the Administrator in its sole discretion),
and accepted by the Administrator. With respect to an Officer, Non-Employee
Director or Employee who first becomes eligible to participate in the Plan on or
after the first day of a Plan Year (determined by the Administrator in
accordance with Section 409A of the Code), the Administrator may permit a
deferral election to be made within thirty (30) days after the date on which the
Officer, Non-Employee Director or Employee becomes eligible to participate in
the Plan; provided, however, that any election made pursuant to this provision
shall apply only with respect to compensation paid for services to be performed
after the date of the election and shall not apply to a Stock Amount. An
election form pursuant to the preceding sentence shall be effective only if the
Election Form is completed by the Participant, timely delivered to the
Administrator within the applicable thirty (30) day period (or such earlier date
determined and set by the Administrator in its sole discretion), and accepted by
the Administrator. If no Election Form is timely delivered and accepted for a
Plan Year in accordance with this Section 3.1, the Annual Deferral Amount shall
be zero for that Plan Year.

(b) Stock Awards. Subject to any terms and conditions imposed by the
Administrator, an election to defer a Stock Award shall be effective only if the
Election Form is completed by the Participant, timely delivered to the
Administrator no later than December 31 of the year immediately preceding the
Plan Year in which such Stock Award is granted (or such earlier date determined
and set by the Administrator in its sole discretion), and accepted by the
Administrator. An Election Form with respect to a Stock Award must cover the
entire Stock Award and any Stock Award which is deferred under the Plan shall be
converted to Stock Units (if not already denominated as such) prior to
allocation to the Participant’s Stock Unit Account.

(c) Directors’ Equity Awards. Subject to any terms and conditions imposed by the
Administrator, an election to defer a Directors’ Equity Award shall be effective
only if the Election Form is completed by the Participant, timely delivered to
the Administrator no later than December 31 of the year immediately preceding
the Plan Year in which such Directors’ Equity Award is granted (or such earlier
date determined

 

8



--------------------------------------------------------------------------------

and set by the Administrator in its sole discretion), and accepted by the
Administrator. An Election Form with respect to a Directors’ Equity Award must
cover the entire Directors’ Equity Award and shall be allocated to the
Participant’s Directors’ Equity Account in the form of Stock Units. For purposes
of the foregoing, a Directors’ Equity Award described in Section 1.19(b)
(relating to the conversion of Directors’ Fees into Stock Units), the Directors’
Equity Award shall be deemed to be granted as of the date on which the
Directors’ Fees would otherwise have been paid to the Participant in cash. A
deemed election to defer the Directors’ Equity Award shall not be subject to the
foregoing requirements.

(d) Performance-Based Compensation. Notwithstanding the foregoing provisions of
Sections 3.1(a), 3.1(b), or 3.1(c), the Administrator may permit a deferral
election with respect to Performance-Based Compensation to be made after the
date specified in Section 3.1(a), 3.1(b) or 3.1(c) if the Election Form is
completed by the Participant, timely delivered to the Administrator no later
than the date that is six (6) months prior to the last day of the applicable
performance period (or such earlier date determined and set by the Administrator
in its sole discretion), and accepted by the Administrator. A deferral election
shall be permitted under this Section 3.1(d) only with respect to a Participant
who has performed services continuously from the later of the beginning of the
applicable performance period or the date on which the performance criteria
relating to the compensation were established through the date that the Election
Form is delivered to the Administrator. In no event will a deferral election be
permitted under this Section 3.1(d) after the Performance-Based Compensation has
become readily ascertainable.

(e) Dividend Equivalents. Stock Dividend Equivalents and Non-Stock Dividend
Equivalents (each as defined in Section 3.5(c) below) payable with respect to
Stock Units allocated to the Participant’s Accounts shall be deferred in
accordance with the related deferred amounts under the Plan.

3.2 Maximum Deferrals. For each Plan Year, a Participant may elect to defer
(a) as his or her Annual Deferral Amount, up to 100% of his or her Base Annual
Salary, Bonus and/or Directors’ Fees, (b) 100% of each Stock Award, and (c) 100%
of each Directors’ Equity Award. A Directors’ Equity Award that is deemed
deferred under the Plan pursuant to Section 3.1 shall be subject to the deferral
provisions of the award. The Administrator may impose a lower permitted Annual
Deferral Amount or unilaterally modify a Participant’s Election Form to ensure
compliance with applicable tax rules and other required withholding
requirements.

3.3 Accounts; Crediting of Deferrals. Solely for record keeping purposes and to
the extent applicable, the Administrator shall establish a Deferral Account, an
Employer Contribution Account, a Stock Unit Account and a Directors’ Equity
Account for each Participant. A Participant’s Accounts shall be credited with
the deferrals made by him or her or on his or her behalf by his or her Employer
under this Article 3 and shall be credited (or charged, as the case may be) with
the hypothetical or deemed investment earnings and losses determined pursuant to
Section 3.5, and charged with distributions made to or with respect to him or
her pursuant to the terms of the Plan.

 

9



--------------------------------------------------------------------------------

(a) Annual Deferral Amounts. For each Plan Year, the Base Annual Salary portion
of the Annual Deferral Amount, if any, shall be withheld and credited to the
Participant’s Deferral Account at the time of each regularly scheduled Base
Annual Salary payroll but for the deferral election in either the percentages or
dollar amounts specified by the Participant in the Election Form, as adjusted
from time to time for increases and decreases in Base Annual Salary if
applicable. The Bonus and/or Directors’ Fees portion of the Annual Deferral
Amount shall be withheld and credited to the Participant’s Deferral Account at
the time the Bonus or Directors’ Fees, as applicable, are or otherwise would be
paid to the Participant but for the deferral election in the percentages
specified by the Participant in the Election Form, whether or not this occurs
during the Plan Year itself.

(b) Annual Employer Contribution Amount. For each Plan Year, the amount of an
Employer’s Annual Employer Contribution Amount on behalf of any Participant, if
any, shall be credited to the Participant’s Employer Contribution Account on the
date declared by the Employer, which amount shall be for that Participant the
Annual Employer Contribution Amount for that Plan Year. The amount so credited
to a Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive an Annual Employer
Contribution Amount for that Plan Year. An Employer may, but is not required to,
make an Annual Employer Contribution Amount for any Plan Year.

(c) Stock Awards. A Participant’s Stock Awards deferred under the Plan shall be
credited to the Participant’s Stock Unit Account on each Vesting Date. As of
each Vesting Date, a Participant’s Stock Unit Account shall be credited with
that number of Stock Units equal to the aggregate number of shares with respect
to which the Stock Award vests on such Vesting Date. Participants who elect to
defer Stock Awards will have no rights as stockholders of the Company with
respect to allocations made to their Stock Unit Account other than the right to
receive dividend equivalent allocations as described in Section 3.5(c).

(d) Directors’ Equity Awards. A Participant’s Directors’ Equity Award that is
deferred under the Plan shall be credited to the Participant’s Directors’ Equity
Account on each Vesting Date. As of each Vesting Date, a Participant’s
Directors’ Equity Account shall be credited with that number of Stock Units
equal to the aggregate number of Stock Units with respect to which the
Directors’ Equity Award vests on such Vesting Date. Participants who elect to
defer Directors’ Equity Awards will have no rights as stockholders of the
Company with respect to allocations made to their Directors’ Equity Account
other than the right to receive dividend equivalent allocations as described in
Section 3.5(c).

3.4 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account, Employer Contribution Account, Stock Unit Account and
Directors’ Equity Account.

 

10



--------------------------------------------------------------------------------

3.5 Earnings Credits or Losses. In accordance with, and subject to, the rules
and procedures that are established from time to time by the Administrator, in
its sole discretion, amounts shall be credited or debited to a Participant’s
Account Balance in accordance with the following rules:

(a) Measurement Funds. The Administrator shall from time to time select types of
Measurement Funds and specific Measurement Funds for deemed investment
designation by Participants for the purpose of crediting additional amounts to
his or her Account Balance. As necessary, the Administrator may, in its sole
discretion, discontinue, substitute or add a Measurement Fund. The Administrator
shall notify the Participants of the types of Measurement Funds and the specific
Measurement Funds selected from time to time. Notwithstanding any other
provision of the Plan to the contrary, no portion of a Participant’s Stock Unit
Account and Directors’ Equity Account may be allocated to any Measurement Fund.
A Participant’s Stock Unit Account will be credited with any Stock Amounts
deferred pursuant to Section 3.1 and any dividend equivalents as described in
Section 3.1(e) and a Participant’s Directors’ Equity Account will be credited
with Director’s Equity Awards deferred pursuant to 3.1 and dividend equivalent
units as described in Section 3.1(e).

(b) Election of Measurement Funds. A Participant, in connection with his or her
initial Election Form in accordance with Section 3.1 above or otherwise in
accordance with rules established by the Administrator, shall elect one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, unless changed in accordance with the
terms of the Plan. In making any election in accordance with Section 3.1, the
Participant shall specify on the Election Form, in increments of whole
percentage points (1%), the percentage of his or her Account Balance (other than
amounts attributable to the Stock Unit Account) to be allocated to a Measurement
Fund (as if the Participant was making an investment in that Measurement Fund
with that portion of his or her Account Balance). The Participant may (but is
not required to) elect, in accordance with rules established by the
Administrator, to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited to his or her Account Balance,
or to change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund. Any election of a Measurement Fund
shall become effective as soon as administratively practicable after the
Participant’s election and shall continue thereafter until changed in accordance
with the previous sentence. Changes may be made to allocations at any time
during the Plan Year, up to a maximum number of changes per Plan Year, if any,
established by the Administrator. If no election of a Measurement Fund is made
by a Participant, additional amounts will be credited to his or her Account
Balance based on a default Measurement Fund selected by the Administrator from
time to time.

(c) Dividend Equivalents. Stock Dividend Equivalents and Non-Stock Dividend
Equivalents with respect to Stock Units allocated to a Participant’s Accounts
shall be credited as following unless otherwise provided by the Administrator:

 

  (i)

If a Stock dividend is paid or distributed with respect to shares of Stock, then
each of the Participant’s Accounts that is invested in Stock Units will be
credited with that number of additional Stock

 

11



--------------------------------------------------------------------------------

  Units as a “Stock Dividend Equivalent” in an amount equal to the number of
shares of Stock paid or distributed in the dividend with respect to a share of
Stock, multiplied by the number of Stock Units allocated to the Participant’s
Accounts as of the dividend payment date.

 

  (ii) If a cash dividend is paid or distributed with respect to shares of
Stock, then the Participant’s Accounts will be credited with an amount of cash
as a “Non-Stock Dividend Equivalent” equal to the amount of cash paid or
distributed in the dividend with respect to a share of Stock multiplied by the
number of Stock Units allocated to the Participant’s Accounts as of the dividend
payment date. Notwithstanding the foregoing, (A) Non-Stock Dividend Equivalents
attributable to a Participant’s Stock Unit Account will not be credited to the
Stock Unit Account (and will be credited to another account selected by the
Administrator) and (B) Non-Stock Dividend Equivalents attributable to a
Participant’s Directors’ Equity Account will be credited to a Participant’s
Directors’ Equity Account as described in Section 3.5(c)(iii).

 

  (iii) If a cash dividend is paid or distributed with respect to a share of
Stock, then the Participant’s Directors’ Equity Account will be credited with
that number of additional Stock Units equal to the product of (A) the number of
Stock Units allocated to the Participant’s Directors’ Equity Account as of the
dividend payment date, multiplied by (B) the quotient of the amount of the cash
dividend per share of Stock divided by the Fair Market Value of a share of Stock
on the dividend payment date.

In the event that that the Administrator determines that any Non-Stock Dividend
Equivalent is to be credited to Participants’ Accounts (other than the Directors
Equity Account) in the form of Stock Units, the number of Stock Units to be so
credited shall be determined using the formula described above under
Section 3.5(c)(iii). The Administrator, in its discretion, may provide for Stock
Dividend Equivalents or Non-Stock Dividend Equivalents to be credited to a
Participant’s Accounts in a manner that is different from that specified above.

(d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Administrator, in
its sole discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance shall be credited or debited as
frequently as is administratively feasible, but no less often than quarterly,
based on the performance of each Measurement Fund selected by the Participant,
as determined by the Administrator in its sole discretion.

(e) No Actual Investment. Notwithstanding any other provision of the Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for

 

12



--------------------------------------------------------------------------------

measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that any Employer, in its own discretion, decides to invest
funds in any or all of the Measurement Funds, no Participant shall have any
rights in or to such investments themselves. Without limiting the foregoing, a
Participant’s Account Balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his or her behalf by the Employer;
the Participant shall at all times remain an unsecured creditor of the
Employers.

3.6 Distributions. Any distribution with respect to a Participant’s Account
Balance shall be charged to the appropriate Account as of the date such payment
is made from the Account in accordance with the terms of the Plan.

ARTICLE 4.

DISTRIBUTIONS

4.1 Distribution of Benefits. A Participant shall receive distribution of his or
her unpaid Account Balance in accordance with the following:

(a) Termination of Employment. Distribution of a Participant’s unpaid Account
Balance shall be distributed a lump sum payment upon the Participant’s
Termination of Employment. The lump sum payment shall be made no later than the
later of (i) December 31 of the calendar year during which the Participant’s
Termination of Employment occurs or (i) within ninety (90) days after the
Participant’s Termination of Employment. In no event shall the Participant be
permitted to elect the year of distribution. The provisions of this
Section 4.1(a) shall not apply to any portion of a Directors’ Equity Account to
which Section 4.1(b) applies.

(b) Directors’ Equity Account. The unpaid portion of a Directors’ Equity Account
attributable to a Directors’ Equity Award described in Section 1.19(a) and
deferred under the Plan for any Plan Year (as adjusted in accordance with the
terms of the Plan), including any such portion which is deemed deferred under
the Plan, shall be distributed in a lump sum payment on the distribution date
elected in the Participant’s Election Form relating to such deferral for such
Plan Year, which date may be (i) Termination of Employment, (ii) a specified
date as permitted by the Administrator which is consistent with the terms of the
Directors’ Equity Award, or (iii) the earlier of the date or events specified in
clauses (i) and (ii). The lump sum payment shall be made no later than
(A) December 31 of the calendar year during which the Termination of Employment
or specified date occurs or (B) within ninety (90) days after the Termination of
Employment or specified date occurs. If no election is made pursuant to this
Section 4.1(b) for a Plan Year, the provisions of Section 4.1(a) or, with
respect to an award that is deemed deferred under the Plan, the terms of the
award, as applicable, shall apply. In any event, the Administrator may impose
other conditions on the timing of payment as determined by the Administrator to
ensure that the payments are consistent with the terms of the Directors’ Equity
Award and Section 409A of the Code.

 

13



--------------------------------------------------------------------------------

4.2 Change in Control Benefit. In the event of a Change in Control, a
Participant shall receive a lump sum Change in Control Benefit which shall be
equal to the Participant’s unpaid Account Balance. The lump sum payment shall be
made no event later than the later of (i) December 31 of the calendar year
during which the Change in Control occurs or (ii) within ninety (90) days
following the date of such Change in Control. In no event shall the Participant
be permitted to elect the year of distribution. In no event will a Participant
(or Beneficiary) be entitled to a payment under both Section 4.1 and
Section 4.2.

4.3 Death Benefits. The Participant’s unpaid Account Balance shall be paid to
the Participant’s Beneficiary in a lump sum upon the Participant’s death. The
lump sum payment shall be made no later than the later of (a) December 31 of the
calendar year during which the Participant’s death occurs or (b) within ninety
(90) days after the Participant’s death occurs. In no event shall the
Beneficiary be permitted to elect the year of distribution.

4.4 Stock Distributions. All Account Balance distributions from a Participant’s
Stock Unit Account and Directors’ Equity Account shall be in the form of whole
shares of Stock equal to the number of whole Stock Units credited to the
Participant’s Stock Unit Account or Directors’ Equity Account, as applicable.
Distributions in respect of fractional Stock Units shall be made in cash.

4.5 Delayed Distributions for Specified Employee Participants. Notwithstanding
any provision of the Plan to the contrary, upon the Termination of Employment of
a Participant who is a “specified employee” (determined in accordance with
Section 409A of the Code) for any reason other than death, any distribution
under the Plan that otherwise would be paid to Participant on account of such
Termination of Employment and during the period of time beginning with such
Termination of Employment and ending six (6) months thereafter shall not be paid
during such six-month period but shall be delayed and instead paid in a lump sum
as soon as administratively practicable following such six-month delay period
(but in no event more than ninety (90) days thereafter and in no event shall the
Participant be permitted to elect the year of distribution). There shall be no
such six-month delay period in the event of, and any six-month delay period
which has already commenced shall terminate immediately upon, (a) the
Participant’s death or (b) a Change in Control.

ARTICLE 5.

UNFORESEEABLE EMERGENCIES

If a Participant experiences an Unforeseeable Emergency, the Participant may
petition the Administrator to (a) suspend any deferrals required to be made by a
Participant and/or (b) receive a partial or full payout from the Plan. The
payout on account of an Unforeseeable Emergency shall not exceed the lesser of
the Participant’s Account Balance or the amount reasonably needed to satisfy the
Unforeseeable Emergency. The determination of the amount reasonably needed to
satisfy the Unforeseeable Emergency must take into account any additional
compensation that is available if the Participant is permitted to cancel his or
her deferral election.

 

14



--------------------------------------------------------------------------------

In the discretion of the Administrator, the amount reasonably needed to satisfy
the Unforeseeable Emergency may include amounts necessary to pay any Federal,
State, local or foreign income taxes or penalties reasonably anticipated to
result form the distribution. No suspension or payment shall be made due to
Unforeseeable Emergency to the extent that the emergency may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets (to the extent that the liquidation of such assets would
not cause severe financial hardship), or by cessation of deferrals under the
Plan. If, in the sole discretion of the Administrator, the petition for a
suspension and/or payout is approved, suspension shall take effect upon the date
of approval and any payout shall be made within sixty (60) days of the date of
approval but in no event shall the Participant be permitted to elect the year of
the payment.

ARTICLE 6.

BENEFICIARY DESIGNATIONS

6.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under the Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

6.2 Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing the Beneficiary Designation Form and returning it to
the Administrator. A Participant shall have the right to change a Beneficiary by
completing and otherwise complying with the terms of the Beneficiary Designation
Form and the Administrator’s rules and procedures, as in effect from time to
time. No Beneficiary Designation Form shall be valid unless accepted by the
Administrator. Upon the acceptance by the Administrator of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
canceled. The Administrator shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Administrator
prior to the Participant’s death.

6.3 Doubt as to Beneficiary. If the Administrator has any doubt as to the proper
Beneficiary to receive payments pursuant to the Plan, the Administrator shall
have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Administrator’s satisfaction.

6.4 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the
Administrator from all further obligations under the Plan with respect to the
Participant, and that Participant’s Election Form shall terminate upon such full
payment of benefits.

ARTICLE 7.

TERMINATION, AMENDMENT OR MODIFICATION

7.1 Termination With Respect to Account Balances. The Plan shall not terminate
with respect to Account Balances and any Employers, except in a manner that
complies with

 

15



--------------------------------------------------------------------------------

Section 409A of the Code and applicable guidance issued thereunder. Upon a
termination of the Plan with respect to Account Balances that complies with
Section 409A of the Code, each Participant shall be entitled to receive his or
her Account Balance in a lump sum payment in accordance with the payment
schedule determined by the Administrator upon termination in accordance with
Section 409A of the Code. During the period of time between the date the Plan is
terminated with respect to Account Balances and the date of such payment,
Account Balance distributions which otherwise would be made pursuant to the Plan
shall be made without regard to such termination.

7.2 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part by the action of the Board, the Committee or persons or person
authorized by the Board or the Committee; provided, however, that no amendment
or modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification.

7.3 Effect of Payment. The full payment of the applicable benefit under Article
4 or 5 of the Plan or under Articles 5 and 6 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under the Plan and the Participant’s Plan Agreement shall
terminate.

ARTICLE 8.

ADMINISTRATION

8.1 Administrator Duties. The Committee shall be the Administrator and shall
conduct the general administration of the Plan in accordance with the Plan and
shall have all the necessary power and authority to carry out that function.
Members of the Administrator may be Participants under the Plan. Any individual
serving as the Administrator (or a committee that constitutes the Administrator)
who is a Participant shall not vote or act on any matter relating solely to
himself or herself. Among the Administrator’s necessary powers and duties (in
addition to those set forth elsewhere in the Plan) are the following:

(a) Except to the extent provided otherwise by the terms of the Plan, to
delegate all or part of its function as Administrator to others and to revoke
any such delegation.

(b) To conclusively determine all questions arising under the Plan, including
the power to determine the eligibility of Participants (as otherwise set forth
herein) and the rights of Participants and other persons entitled to benefits
under the Plan and their respective benefits except as otherwise set forth in
the Plan, and to remedy any ambiguities, inconsistencies or omissions of
whatever kind; to determine the amounts and time of payment of benefits, to take
any actions necessary to assure timely payment of benefits under the Plan.,

(c) To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians or other persons to
render service or advice with regard to any responsibility the Administrator has
under the Plan, or

 

16



--------------------------------------------------------------------------------

otherwise, to designate such persons to carry out fiduciary responsibilities
(other than trustee responsibilities) under the Plan, and (with the Committee,
the Employers and their officers, directors, trustees and Employees) to rely
upon the advice, opinions or valuations of any such persons, to the extent
permitted by law, being fully protected in acting or relying thereon in good
faith; provided, however, that with respect to any Participant who is then
subject to Section 16 of the Exchange Act, any function of the Administrator
under the Plan relating to such Participant shall be performed solely by the
Committee, if and to the extent required to ensure the availability of an
exemption under Section 16 of the Exchange Act for any transaction relating to
such Participant under the Plan.

(d) To conclusively interpret the Plan for purpose of the administration and
application of the Plan, in a manner not inconsistent with the Plan or
applicable law and to amend or revoke any such interpretation.

(e) To establish a claims procedure.

(f) To generally operate and administer the Plan in all matters except as
otherwise provided herein.

8.2 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan, Section 409A of the
Code and applicable guidance issued thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan. No benefits shall be
paid to any person unless the Administrator determines that such person is
entitled thereto under the terms of the Plan.

8.3 Indemnification. All Employers shall indemnify and hold harmless any of
their officers, Directors, Administrator or Committee members or Employees who
are involved in the administration of the Plan against any and all claims,
losses, damages, expenses or liabilities arising out of the good faith
performance of their administrative functions.

8.4 Employer Information. To enable the Administrator to perform its functions,
each Employer shall supply full and timely information to the Administrator on
all matters relating to the compensation of its Participants, the date and
circumstances of the Termination of Employment of its Participants (including
death), and such other pertinent information as the Administrator may reasonably
require.

8.5 Compliance with Section 16. Notwithstanding any other provision of the Plan
or any rule, instruction, election form or other form, the Plan and any such
rule, instruction or form shall be subject to any additional conditions or
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent permitted by applicable
law, such provision, rule, instruction or form shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule. In order to
ensure compliance with all applicable laws, the Administrator, in its
discretion, may require that any transactions by any Participant related to
Stock must be pre-approved by the Committee.

 

17



--------------------------------------------------------------------------------

ARTICLE 9.

CERTAIN CORPORATE EVENTS

In the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event, in the Administrator’s sole discretion,
affects the Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Account under the Plan, then the Administrator shall, in such manner as
it may deem equitable, adjust the number and/or kind of shares of Stock (or
other securities or property) credited to Participants’ Accounts.

In the event of any transaction or event described in the preceding paragraph or
any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations, or accounting
principles, the Administrator, in its sole and absolute discretion and on such
terms and conditions as it deems appropriate, by action taken prior to the
occurrence of such transaction or event, is hereby authorized to take any one or
more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Account under the Plan, to facilitate such transactions or
events, or to give effect to such changes in laws, regulations or principles:

(a) To provide that Participants’ Stock Units and the Company’s rights and
obligations with respect thereto shall be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof;

(b) To provide that the Stock Units credited to Participants’ Accounts shall be
replaced by stock units with respect to stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and/or kind of shares; and

(c) To make adjustments to the number and/or kind of Stock Units (or other
securities or property) credited to Participants’ Accounts.

Notwithstanding the foregoing, in the case of any award that is made under the
Equity Plan and deferred under the Plan, any adjustments to such award as
deferred under the Plan shall be made in accordance with the Equity Plan under
which the award was made.

 

18



--------------------------------------------------------------------------------

ARTICLE 10.

MISCELLANEOUS

10.1 Status of Plan. The Plan as applied to employees is intended to be a plan
that is not qualified within the meaning of Section 401(a) of the Code and that
is “unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent.

10.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of any Employer. For purposes of the payment of
benefits under the Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

10.3 Source of Benefits. The amount of any benefit payable under the Plan will
be paid from the general revenues of the Employer with respect to whose former
employee the benefit is payable. Benefits for Non-Employee Directors shall be
paid from the general revenues of the Company. Subject to the foregoing, if a
Participant has been employed by more than one Employer, the portion of the Plan
benefit payable by each such Employer shall be equal to the portion of the
Participant’s Account Balance which is attributable to the reduction of his or
her compensation from that Employer which is made pursuant to his or her
Election Form or which is otherwise attributable to the contributions by that
Employer. An Employer’s obligation under the Plan shall be reduced to the extent
that any amounts due under the Plan are paid from one or more trusts, the assets
of which are subject to the claims of the general creditors of the Employer or
any affiliate thereof, or from an insurance policy owned by the Employer;
provided, however, that nothing in the Plan shall require the Company or any
Employer to establish any trust to provide benefits under the Plan or to
purchase an insurance policy. No employee or other individual entitled to
benefits under the Plan shall have any right, title or interest whatsoever in
any assets of the Company, any of the other Employers or any Affiliate or to any
investment reserves, accounts or funds that the Company or any other Employer
may purchase, establish or accumulate to aid in providing the benefits under the
Plan, including any investment in any Measurement Fund. Any Stock which
distributed or issued pursuant to the Plan with respect to Stock Amounts shall
be deemed to have originated, and shall be counted against the number of shares
reserved, under the Equity Plan under which the corresponding Stock Award was
granted.

10.4 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Election Form(s), as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Election Form(s).

10.5 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable

 

19



--------------------------------------------------------------------------------

hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable. No part of the amounts
payable shall, prior to actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, be transferable
by operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency. Notwithstanding the foregoing, the Administrator is
authorized to make any payments directed by court order in any action in which
the Plan or the Administrator has been named as a party. In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Administrator, in its sole discretion, shall have
the right, notwithstanding any election made by a Participant, to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to that spouse or former spouse.

10.6 Tax Withholding. Each Employer may withhold or cause to be withheld from
any amounts otherwise due to the Participant or subject to a deferral election
under the Plan or any payment of benefits made pursuant to the Plan any taxes
required to be withheld and such sum as the Employer may reasonably estimate to
be necessary to cover any taxes for which the Employer may be liable and which
may be assessed with regard to such deferrals or payments under the Plan.
Notwithstanding the foregoing, withholding of amounts otherwise subject to a
deferral election (or otherwise deferred under the Plan) shall be limited to
(a) the amount required to pay the tax imposed by the Federal Insurance
Contributions Act (“FICA”) under Sections 3101, 3121(a) and 3121(v) of the Code
on compensation deferred under the Plan (the “FICA Amount”), and (b) income tax
imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount and to pay the additional income tax attributable to
the pyramiding of wages under Section 3401 and taxes. Notwithstanding the
foregoing, the total amount of withholding pursuant to the preceding sentence
shall not exceed the aggregate FICA Amount and the income tax withholding
related to such FICA Amount.

10.7 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

10.8 Compliance. A Participant shall have no right to receive payment with
respect to the Participant’s Account Balance until all legal and contractual
obligations of the Employers relating to establishment of the Plan and the
making of such payments shall have been complied with in full. In addition, the
Company shall impose such restrictions on Stock delivered to a Participant
hereunder and any other interest constituting a security as it may deem
advisable in order to comply with the Securities Act, the requirements of the
New York Stock Exchange or any other stock exchange or automated quotation
system upon which the Stock is then listed or quoted, any state securities laws
applicable to such a transfer, any provision of the Company’s Articles of
Incorporation or Bylaws, or any other applicable law or applicable regulation.

 

20



--------------------------------------------------------------------------------

10.9 Not a Contract of Employment. The terms and conditions of the Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in the Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

10.10 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary.

10.11 Governing Law. Subject to ERISA, the provisions of the Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

10.12 Notice. Any notice or filing required or permitted to be given to the
Administrator under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the Company at its
principal corporate offices, to the attention of the Company’s General Counsel.
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under the Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

10.13 Successors. The provisions of the Plan shall bind and inure to the benefit
of the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

10.14 Validity. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

10.15 Incompetent. If the Administrator determines in its discretion that a
benefit under the Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

21



--------------------------------------------------------------------------------

10.16 Action by Employers. Any action required or permitted to be taken under
the Plan by any Employer shall be taken by appropriate action of its applicable
governing body (such as its board of directors, general partner, board of
trustees, management committee) or an authorized committee thereof, or by a
person or persons authorized by the governing body or committee, as applicable.

10.17 Supplements. The provisions of the Plan as applied to any Employer or to
any group of employees of any Employer may, with the consent of Administrator,
be modified or supplemented from time to time by the adoption of one or more
Supplements. Each Supplement shall form a part of the Plan as of the
Supplement’s effective date. In the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed the Plan document as of December 8,
2011.

 

Prologis, Inc. a Maryland corporation By:  

/s/ Edward S. Nekritz

Title:   Chief Legal Officer, General Counsel and Secretary

 

23